    Case 15-40727       Doc 45      Filed 04/10/19 Entered 04/10/19 07:22:23                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 40727
                                                CHAPTER 13
LIAQUAT HUSSAIN
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: BAYVIEW LOAN SERVICING



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

3          6        XXXXXX0907                                $142,150.78      $135,901.71 $135,901.71

Total Amount Paid by Trustee                                                                $135,901.71


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-40727        Doc 45      Filed 04/10/19 Entered 04/10/19 07:22:23              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-40727-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 10th day of April, 2019.


Debtor:                                         Attorney:
LIAQUAT HUSSAIN                                 SULAIMAN LAW GROUP LTD
1051 RIDGEVIEW CT                               2500 S HIGHLAND AVE #200
INVERNESS, IL 60010                             LOMBARD, IL 60148-7103
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
M&T MORTGAGE CORP                               M&T MORTGAGE CORP
ONE FOUNTAIN PLAZA 6TH FL                       ONE FOUNTAIN PLAZA 6TH FL
BUFFALO, NY 14203                               BUFFALO, NY 14203

Mortgage Creditor:                              Creditor:
M&T MORTGAGE CORP                               BAYVIEW LOAN SERVICING
ONE FOUNTAIN PLAZA 6TH FL                       4425 PONCE DE LEON BLVD 5TH
BUFFALO, NY 14203                               FL
                                                CORAL GABLES, FL 33146

Mortgage Creditor:                              Mortgage Creditor:
BAYVIEW LOAN SERVICING                          BAYVIEW LOAN SERVICING
4425 PONCE DE LEON BLVD 5TH                     4425 PONCE DE LEON BLVD 5TH
FL                                              FL
CORAL GABLES, FL 33146                          CORAL GABLES, FL 33146

Mortgage Creditor:                              Mortgage Creditor:
BAYVIEW LOAN SERVICING                          CHASE
4425 PONCE DE LEON BLVD 5TH                     PO BOX 15298
FL                                              WILMINGTON, DE 19850
CORAL GABLES, FL 33146

Mortgage Creditor:                              Mortgage Creditor:
CHASE HOME FINANCE                              CODILIS & ASSOCIATES
PO BOX 24696 OH4-7302                           15W030 N FRONTAGE RD # 100
COLUMBUS, OH 43224-0696                         BURR RIDGE, IL 60527

ELECTRONIC SERVICE - United States Trustee


Date: April 10, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
